Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the inner bottom end of the main valve sleeve” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the inner bottom end of the first auxiliary valve sleeve” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the inner bottom end of the limiting cavity” in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1-4, 6, 8, 9 are allowed.
Claims 5 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose a valve device with cylinder port sequentially connected to the second auxiliary valve and first auxiliary valve and the main valve, and the air discharging port sequentially in communication with the second auxiliary valve and first auxiliary valve and the main valve such that the main valve and the second auxiliary valve are solenoid valves, and the first auxiliary valve is a hand-operated valve in combination with other limitations of claim 1.
Closet Prior art Zuener (4589437) discloses sequentially connected valves, 100, 900, and 650, wherein valve 100 is solenoid valve and valve 900 is manually operated valve but fails to disclose valve 650 as solenoid valve.
Related prior art Machida (5131514) discloses sequentially connected valves, 2,3,5, wherein valve 2 is solenoid valve but fails to disclose hand-operated valve.
Related prior art references Binkley (4099541) and Coatti (3605806) disclose valve bodies with multiple valve spools but fail to disclose combination of solenoid and hand-operated valves.
Related prior art Karpenko (4353390) discloses an extraction check valve 6 with a control valve 60 but fails to disclose control valve body details.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. In case you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (toll-free) 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753